Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Suite 260, 1414 8 th Street SW Calgary, Alberta T2R 1J6 Canada Phone: (403) 290-1744 Fax: (403) 266-5732 Website: www.transaktltd.com July 29, 2008 Securities Exchange Commission Division of Corporation Finance AD11 100 F. Street, N.E. Mail Stop 3720 Washington D.C. 20549-3720 Re: TransAKT, Ltd Form 20-F for the year ended December 31, 2007 Filed July 30, 2008 File No. 0-50392 Dear Mr. Larry Spirgel: Thank you for your letter dated July 17, 2008 regarding the Companys Form 20-F for the year ended December 31, 2007. We are pleased to provide the following responses to the comments raised in your letter: Form 20-F for the year ended December 31, 2007 Financial Statements Report of Independent Registered Public Accounting Firm, page F-1 1. We note that your audit report was signed by a California audit firm. We also note that you conduct your operations in Canada, China and Taiwan, your revenues appear to be generated in Canada, China and Taiwan and most of your assets appear to be located outside of the United States. Please tell us where the majority of the audit work was conducted and how you concluded that it is appropriate to have an audit report issued by an auditor licensed in California. Response: The Companys accounting records are kept at its offices in Canada and Taiwan. The accounting records of the operating companies are maintained in Chinese and are structured to be in compliance with U.S. GAAP requirements. The Companys auditor, Kabani & Company, Inc., employs many Chinese-conversant staff (including US CPAs) at Kabanis Los Angeles office. Kabani sent the Chinese conversant staff to Taiwan to conduct the audit field work. The accounting records of the shell company are maintained in Canada in English. Kabani & Company sent the staff to do the audit as a regular US company. Therefore, no foreign audit firm assists Kabani in the audit.
